 HARTHAN CONSTRUCTION COMPANYHarthan Construction Company and Ernest Ransom.Case 6-CA-9821June 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on December 20, 1976, and anamended charge filed on February 22, 1977, byErnest Ransom, an individual, herein called theCharging Party, and duly served on Harthan Con-struction Company,' herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 6, issueda complaint on February 23, 1977, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(aX3) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding. Respondent failed to file an answerto the complaint.On March 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. The Board subsequently issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response tothe Notice To Show Cause and, therefore, theallegations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations in thecomplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Further,according to the Motion for Summary Judgment, onMarch 8, 1977, counsel for the General Counselmailed to Respondent by registered mail a letternotifying it of its failure to file an answer andadvising Respondent that unless an answer was filedby March 11, 1977, counsel for the General Counselwould move for Summary Judgment. No reply hadbeen received by March 21, 1977, the date of thisMotion for Summary Judgment.Accordingly, under the rule set forth above, nogood cause having been shown for failure to file ananswer, the averments of the complaint are deemedadmitted and are found to be true and we shall grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, with its principal office located inGirard, Pennsylvania, is engaged in the constructionand excavation business. During the past 12 months,it performed services pursuant to contracts valued inexcess of $50,000 outside the Commonwealth ofPennsylvania.We find, on the basis of the foregoing, thatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.1. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, LocalUnion 18, AFL-CIO, herein called the Union, is alabor organization within the meaning of Section 2(5)of the Act.The amended charge was served concurrently with the complaint.230 NLRB No. 47389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESRespondent, on or about December 8, 1976,terminated the employment of the Charging Partyand has failed and refused, and continues to fail andrefuse, to reinstate him because of the ChargingParty's lack of membership in the Union, notwith-standing the fact that the Union made no request forthe termination of the Charging Party and that aunion-security clause in the collective-bargainingagreement between Respondent and the Union couldnot have been invoked at the time of the termination.We find, accordingly, that by the aforesaid conductRespondent discriminated in regard to the terms andconditions of employment of its employee, therebyencouraging membership in a labor organization andthat by such conduct Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its activitiesdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Since we have found that Respondent discrimina-torily discharged its employee, Ernest Ransom, anddiscriminatorily failed and refused to reinstate him,we shall order that Respondent offer him immediateand full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority and otherrights and privileges, and make him whole for anyloss of earnings he may have suffered by reason ofsuch discrimination, by payment of a sum of moneyequal to that which he normally would have earnedas wages from the date of discharge to the date ofsaid offer of reinstatement, less his net earningsduring such period, with backpay computed on aquarterly basis in the manner established by theBoard in F. W. Woolworth Company, 90 NLRB 289,294 (1950), and with interest thereon as prescribed bythe Board in Isis Plumbing & Heating Co., 138 NLRB716 (1962).Since the unfair labor practices committed byRespondent were of a character which go to the veryheart of the Act, we shall order Respondent to ceaseand desist from infringing in any other manner uponthe rights of employees guaranteed by Section 7 ofthe Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent, Harthan Construction Company,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local Union 18, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By the acts and conduct described in sectionIII, above, Respondent has interfered with, re-strained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and therebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX3) and(1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Harthan Construction Company, Girard, Pennsylva-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Encouraging membership in, or activities onbehalf of, International Union of Operating Engi-neers, Local Union 18, AFL-CIO, or any other labororganization, by discharging or otherwise discrimi-nating in regard to the hire and tenure of employ-ment or any term or condition of employment of anyof its employees.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to Ernest Ransom immediate and fullreinstatement to his former job or, if that job nolonger exists, to substantially equivalent employ-ment, without prejudice to his seniority and otherrights and privileges.(b) Make whole Ernest Ransom for any loss of payhe may have suffered by reason of the discrimination390 HARTHAN CONSTRUCTION COMPANYagainst him by payment to him of a sum of moneyequal to the amount he normally would have earnedas wages from the date of his termination to the dateof Respondent's offer of reinstatement, with interest,in the manner set forth in the section herein entitled"The Remedy."(c) Post at its Girard, Pennsylvania, facility copiesof the attached notice marked "Appendix."2Copiesof said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforci'ig an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage membership in, oractivities on behalf of, International Union ofOperating Engineers, Local Union 18, AFL-CIO,or in any other labor organization, by dischargingemployees, or otherwise discriminating in regardto hire and tenure of employment or any term orcondition of employment of any of our employ-ees.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form, join,or assist labor organizations, to bargain collec-tively through representatives of their own choos-ing, to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.WE WILL offer Ernest Ransom full reinstate-ment to his former job or, if that job no longerexists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges and wE WILL make him whole forany loss of pay suffered as a result of thediscrimination against him.HARTHAN CONSTRUCTIONCOMPANY391